Porter, J.
(dissenting) : Not until after the suit was brought did the defendant suggest as a reason for escaping liability the fact that it had never approved the designs. That this defense is an attempt of defendant to mend its hold is obvious from the manner in which the answer refers to the matter and what its counsel said in his opening statement to the jury. The answer states:
• “. . . That defendant never approved of said sketches, and never at any time or in any manner authorized the plaintiff to make the nameplates it alleges it has manufactured for the defendant.”
Whether it ever authorized the plaintiff to make the identical name plates is not important. It gave the unconditional order, knowing the goods had to be manufactured before the order could be filled. In the opening statement for defendant it was said:
“Six hundred and some odd dollars’ worth of those papers would be an excessive expense to the company. They would not use them up in five or ten years, perhaps, and so in good faith he went to these other oil companies to try to get them to join in and take a part of it, and if he could, why he would direct Mr. Meyer to send this order in, and he could n’t. They would n’t take any of them, and so the order was never given to Meyer to send the order in.”
*702The jury find that the defendant gave the written order for the goods. When asked the question whether the defendant approved the designs, the jury answered correctly in the negative, but there are two reasons why this finding furnishes no possible ground for defense to the action to recover the purchase price.
First, the contract contained no provision that designs should be submitted by plaintiff and approved by defendant before the contract became binding. It was an unconditional order for certain goods to be manufactured and delivered by plaintiff at prices named, and when the order was accepted by plaintiff it bound defendant to receive and pay for the goods unless.they were not made according to the contract. The sales manager of the defendant testified that he never examined the goods when the shipment arrived, and that he gave orders that they were to be returned without examination or inspection.
Second, this court has repeatedly held that “where a party gives a reason for his conduct and decision touching anything involved in a controversy, he can not, after litigation has begun, change his ground, and put his conduct upon another and a different consideration. He is not permitted thus to mend his hold. He is estopped from doing it by a settled principle of law.” The foregoing language is taken from Railway Co. v. McCarthy, 96 U. S. 258, 267, and was approved in Redinger v. Jones, 68 Kan. 627, 637, 75 Pac. 997, and again in Sandefur v. Hines, 69 Kan. 168, 171, 76 Pac. 444. In the last case cited the syllabus reads:
“Where a party bases his refusal to consummate a sale of property in accordance with an alleged agreement upon one ground, he can not, after litigation has begun, change his position and defend such refusal upon another and wholly different ground.” (Syl. ¶ 2.)
The same doctrine was approved and followed in Stanton v. Barnes, 72 Kan. 541, 84 Pac. 116. In that case certain grounds were stated for refusing to complete a contract, but no objection was raised upon an additional ground which was first offered as a defense after action was begun. It was held that it was too late to urge the other ground not presented in the first instance.
If defendant was intending to rely upon the fact that it had *703not approved the designs, what did it mean by the letter written after being informed that the manufacture of the goods had been commenced, in which it stated “we can not entertain your proposition in your letter at all, and as soon as we need them, we will order them out?” ■
The order was given in February, and as late as July 23 defendant wrote plaintiff a letter in which it states:
“And we asked Mm to hold the order until such time as we could have the order come forward. . . . After giving you such positive instructions not to make shipment of these goods, we feel as though we are not under any obligation to your company.”
Winters, the sales manager of the defendant, testified that he did not know whether the labels could be used; he did not refuse to accept the order for that reason. “Q. What was your reason? A. Because we couldn’t use that many, and they had n’t gone according to our instructions.” His testimony, together with his letters written to the plaintiff, shows that the defendant refused to accept the goods because it had given too large an order and had not been able to induce other oil companies to take part of the goods, and also that the “instructions” to which the witness referred in his testimony meant instructions contained in letters directing plaintiff not to ship the goods until further orders. The contract, however, contained no provision that the goods were not to be manufactured nor shipped until the defendant should further direct the plaintiff. The sales manager testified that he had been unable to induce other oil companies to accept a part of the goods, and that this fact was one reason for his attempted cancellation of the contract. The jury have found that the plaintiff’s salesman never agreed with the defendant that sketches of the name plates would be submitted to the defendant for approval before manufacture.
I think the trial court erred in setting aside the verdict and findings and in granting a new trial. As I construe the contract the findings are perfectly consistent with the evidence and the general verdict. The trial court apparently concluded either that the defendant could modify the contract by subsequent letters instructing plaintiff not to forward the goods until further notice, or else that there was no liability because defendant had not approved the designs. The latter reason *704was never suggested as a ground for refusing to accept and pay for the goods until after the litigation commenced, and to allow it is to permit defendant to mend its hold. The other involves a misconception of the contract.
In my opinion the judgment should be reversed and remanded, with directions to enter judgment on the verdict and special findings in favor of the plaintiff.